t c memo united_states tax_court michael j harper petitioner v commissioner of internal revenue respondent docket no 20408-11l filed date michael j harper pro_se rebecca m clark for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for sum- mary judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner’s mailing address was in michigan at the time he filed the petition petitioner did not file a federal_income_tax tax_return for his taxable_year respondent prepared a substitute for return for that year respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year notice_of_deficiency in that notice respondent deter- mined a deficiency in and certain additions to petitioner’s tax for that year petitioner did not file a petition with the court with respect to the notice_of_deficiency on date respondent assessed the tax and the additions to tax for petitioner’s taxable_year that respondent had determined in the notice_of_deficiency as well as interest as provided by law thereon we shall refer to the amounts that respondent assessed on date as well as interest as provided by law accrued after that date as the unpaid liability on date and on certain dates thereafter respondent issued to petitioner notices of balance due with respect to his unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his unpaid liability 1moreover petitioner did not file a tax_return for any of his taxable years and respondent prepared a substitute for return for each of those years petitioner timely filed with respondent form request for a collection_due_process or equivalent_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioner indicated his disagreement with the notice_of_intent_to_levy in petitioner’s form petitioner requested an installment_agreement and an offer-in-compromise as collection alternatives by letter dated date date letter a settlement officer with the appeals_office settlement officer who was assigned petitioner’s form acknowledged receipt of that form that letter stated in pertinent part appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite 00pm est this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action 2in petitioner’s form petitioner also indicated his disagreement with a notice_of_federal_tax_lien filing the record does not establish that respondent issued to petitioner any such notice with respect to his taxable_year the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s taxable_year on which this case is based addresses solely the notice_of_intent_to_levy that respon-dent issued to petitioner with respect to his taxable_year 3we shall refer to the telephonic conference with petitioner that the settle- ment officer scheduled for date as the scheduled telephonic conference i will call you at the number you indicated on your cdp request if this time is not convenient for you the phone number has changed or you would prefer your conference to be held by face-to-face at the appeals_office closest to your current residence the school you attend or your place of employment or if you are a business your business address or by correspondence please let me know within fourteen days from the date of this letter no later than date i will discuss with you if there are any offices that may be more convenient for you eg appeals_office nearest place of employment or school when you contact me your attached letter requests a face to face hearing in order to have a face to face you must be in full compliance our records indicate that you are currently missing you sic and tax returns enclosed you will find the 1040’s with the reported income for these years complete and sign these forms and fax them to me at the fax number listed above and also send me the completed form 433a also enclosed by date i will be able to transfer your case at that time for a face to face hearing if i do not receive this information by date you will still be eligible for the telephone conference 4the attachment to the notice_of_determination that respondent issued to petitioner with respect to his taxable_year quoted in pertinent part in the text below stated that respondent did not have any_tax returns from petitioner for his taxable years through it is immaterial to our resolution of respon-dent’s motion that the settlement officer’s date letter is inconsistent in this regard with that attachment to the notice_of_determination the record establishes that petitioner did not file a tax_return for any of his taxable years the taxable_year involved here and see supra note during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative procedure any non frivolous issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability installment_agreement offer_in_compromise or temporary suspension of collection action if the action imposes a hardship condition although they may not be considered an alternative to a notice of lien filing these collection options may also be discussed at a lien hearing challenges to the appropriateness of collection action if this is a lien hearing you may ask us to determine if the notice of lien filing was appropriate and if you qualify for a lien withdrawal or other lien options such as subordina- tion spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory notice of defi- ciency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intrusive than necessary for me to consider alternative collection methods such as an install- ment agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed collection information statement form a for individuals and or form 433-b for businesses signed tax_return s for the following tax periods our records indicate they have not been filed type of tax period or periods and proof of estimated_tax payments for the period s listed below or a corrected w4 other all income and expense substantiation and three months of bank statements form_656 offer_in_compromise please send me the items requested above within days from the date of this letter no later than date i cannot consider collection alternatives at your conference without this information i am enclosing the applicable forms and a return envelope for your convenience if you do not participate in the conference or respond to this letter the determination and or decision letter that we issue will be based on your cdp request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records in response to the settlement officer’s date letter on date three days before the scheduled telephonic conference petitioner sent a letter date letter to the settlement officer in that letter petitioner stated in pertinent part you sent me your letter dated date that was in response to my request for cdp hearing the copy attached in response to your letters i do not wish to have a telephone conference nor do i wish to discuss this matter via correspondence since the majority of my ques- tions over the years pertaining to this matter have gone unanswered i requested a face-to-face hearing as i am entitled to under the law the things i will discuss include collection alternatives including oic and payment schedule procedural irregularities and possibly currently non collectible please send me the necessary forms including the financial statement form what i am requesting is an in-person meeting as prescribed by law i would like a copy of all information documentation and the adminis- trative records you have on us before the cdp hearing please send me form_4340 with the transcripts and certificate this is necessary for my cdph at the hearing i will bring a tape recorder and a few witnesses to observe the process please schedule the hearing at the irs office closest to my residence and notify me of the date time and place please contact security and make arrangements for me to bring my tape recorder etc through the security check point in your letter you stated i would be allowed a face-to-face conference on any relevant non-frivolous issues if i requested this in writing is this still correct i have listed above in this letter the issues that will be raised these will not exclude me from the face-to-face confer- ence please respond to my issues and concerns and please provide me with the information i have requested from you as for this form 433-a and the other forms you have requested from me there are no laws that require me to fill out this form before you schedule a face to face hearing in fact in brandt v commissioner t c a collection hearing was held but yet the taxpayer had not filed the applicable forms and was in fact granted an extension of days beyond the date of the hearing to do so you requested that i complete a comprehensive financial form within days not only do you want the paperwork in advance of the scheduling of the hearing but you are only giving me less than half that time to complete it i will work with appeals to provide all the necessary forms at the hearing i will bring copies of my books_and_records please schedule the hearing days in advance so i can arrange my schedule after having received the date letter from petitioner the settlement officer called him to inform him that a face-to-face hearing could not be held until he provided the settlement officer with the information and the documents that the settlement officer had requested in her date letter petitioner did not respond to that telephone call on date the date of the scheduled telephonic conference the settlement officer called petitioner but petitioner was not available on the same date after petitioner failed to participate in the scheduled telephonic conference the settlement officer sent him a letter date letter in that letter the settle- ment officer stated in pertinent part i sent you a letter dated date offering you a telephonic collection_due_process conference the conference was scheduled for date pincite 00pm est i tried calling you at the scheduled time but you were not available and you had not called to indicate that this date and or time was not conve- nient the conference letter also asked that you send me the information i needed to consider the issues you raised in your request for a hearing i never received the information from you please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection admin- istrative file and whatever information you have already provided if you would like to provide information for our consideration please do so within days from the date on this letter no later than date we will promptly issue you a determination and or decision letter with our findings in date petitioner sent one check or two checks to respondent with respect to his respective tax_liabilities for his taxable years and the checks were dishonored and respondent charged petitioner dishonored_check fees 5the record does not establish whether petitioner sent one check with respect to his tax_liability for his taxable_year and one check with respect to his tax_liability for his taxable_year or whether he sent one check with respect to his respective liabilities for both of those years for convenience we assume and state hereafter that petitioner sent two checks to respondent on date the appeals_office issued to petitioner a notice_of_determination with respect to his taxable_year that notice stated in pertinent part part summary of determination appeals has determined that your notice_of_intent_to_levy is sustained the notice_of_determination included an attachment that stated in pertinent summary and recommendation you requested a collection_due_process_hearing under authority of irc code in response to the proposed levy action on the above accounts the request was timely as it was received within days from the date of the levy notice appeals has determined that the notice_of_intent_to_levy is sustained brief background on date the settlement officer sent you a letter which scheduled a telephone conference for you on date pincite 00pm est you were offered the opportunity to request a face to face conference but you did not send any of the requested information that was needed in order for the settlement officer to consider it for you in the letter you were asked to provide form 433a collection infor- mation statement with all income and expense substantiation and three months of bank statements along with form_1040 for tax years through estimated_tax payments for or a corrected w4 and form_656 for the offer_in_compromise you requested the settlement officer did not receive any of the requested information from you on date the settlement officer received a letter from you requesting a face to face conference the settlement officer called you to advise you that a face to face could not be granted until you sent the requested information you did not respond to that telephone attempt on date the settlement officer called you for your scheduled conference you were not available you were advised that the call was in reference to you collection_due_process and that a letter would be sent dated date the settlement officer sent you the letter which stated that the telephone conference was attempted and that you had days from the date of the letter which was by date for you to provide any information you wished to be considered prior to determination on your account you were to provide this information within days no later than date the settlement officer did not receive any information discussion and analysis a verification of legal and procedural requirements appeals has obtained verification from the irs office col- lecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp was sent 11usc sec_362 prior involvement the settlement officer had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collection_period al- lowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer collection alternatives offered by taxpayer you requested the collection alternative of an installment_agreement or an offer_in_compromise but you did not provide any of the requested information in order for the settlement officer to consider one for you challenges to the existence of amount of liability you disagree with your liability because you state that the tax assessments were incorrect but you did not provide any information showing why you annotated subordination discharge or withdrawal of a lien our records show that the notice_of_federal_tax_lien has not been filed balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the proposed collection action has been determined to be appropriate in you case although a levy is intrusive a levy is the most efficient method of collection remaining you did not send in any requested information in order for the settlement officer to explore for collection alternatives it is our judgment that the proposed levy action balances the need for efficient collection with your legitimate concern that the collection action be no more intrusive than necessary reproduced literally in the petition commencing this case petitioner alleged in pertinent part pursuant to sec_6320 and sec_6330 petitioner requested a face-to-face collection_due_process_hearing for the tax period within the 30-day time period allowed by statute dated date certificate of service-- exhibit b the irs appeals_office issued a notice_of_determination concerning collection action under sec_6320 and or dated date this denied petitioner’s lawful request and is hereby appealed exhibit c appeals officer roseann novetti sent taxpayer a letter dated date scheduling a telephone conference for date pincite pm the same letter indicated tax- payer could have a face to face hearing if he notified ms novetti exhibit e on date taxpayer sent ms novetti a letter requesting a face-to-face hearing petitioner never heard from ms novetti after the may 8th letter exhibit f congress has set forth three pre-conditions for collection_due_process_hearing herein referred to as cdph a b c petitioner must make request petitioner must make request in a timely manner days petitioner must state the purpose of the hearing which includes collection alternatives procedure irregulari- ties spousal relief and tax_liability in some cases petitioner complied with all of these further the irs has an extra precondition for taxpayer not to raise political constitutional and religious concerns petitioner complied with this extra requirement the irs has other irregular and interesting preconditions such as filling out forms and submitting a payment sched- ule these requirements are impossible for petitioner to meet on the appeals_office time table petitioner stated in his cdph request that he would pro- vide all applicable forms in brandt v commissioner t c a collection hearing was granted even though petitioner had not filed the applicable forms brandt was even granted an extension of days beyond the date of the actual hearing to do so settlement officer novetti wanted all such paperwork prior to the scheduling of the cdph the irs illegally and wrongfully did not allow an in- person hearing and violated petitioner’s statutory and administrative due process rights petitioner’s rights under the administrative procedure code include an opportunity to appear before the fact-finding tribunal the u s tax_court has held many times that the law requires an in-person hearing marett v cir docket decided jul shell v cir docket 20188-05l decided may nelson v cir docket 13212-05l decided nov the settlement officer prematurely issued her notice_of_determination without taking into consideration petitioner’s reasoning for a face to face hearing she failed to consider all available collection alternatives and the facts of the case petitioner requested a face-to-face hearing so that he could tape record the hearing as is allowed by law pursuant to sec_7521 and 121_tc_8 and calafati v commissioner 127_tc_16 petitioner requested a face-to-face hearing within the time period and raised relevant issues therefore taxpayer is entitled to an in-person hearing under sec_6320 and sec_6330 petitioner is entitled to an in-person cdp hearing at a location convenient to him petitioner was not given the opportunity to raise any rele- vant issue relating to the unpaid tax or the proposed levy at a hearing in accordance with sec_6320 and or c petitioner was not able to discuss collection alternatives which is a relevant issue for a face-to-face hearing be cause no in-person hearing was held in mesa oil inc v united_states no 00-b-851 d colo filed date the court decided that the cdp statute sec_6330 was ambiguous because it did not specify what factors the appeals officer needed to consider in performing the balancing analysis the court held that the appeals officer must verify that she thoroughly considered the facts of the case including the availability of alternative collection methods paraphrased from collection bankruptcy and summonses bulletin no date at the in-person hearing which should have been scheduled since petitioner requested it and has relevant issues to dis- cuss petitioner would have been present in person and brought with him a tape recorder witnesses to observe the process and possibly a representative petitioner understands that face-to-face hearings are not required but if a taxpayer asks for a face-to-face hearing one must be granted on all non-frivolous issues in the case of schulz ii the u s court_of_appeals for the 2nd circuit issued a definitive ruling independent judicial review is required for all irs collection enforcement activi- ties now the irs is like landlords banks and loan compa- nies who need a court hearing before state action the debtor is entitled to an independent judge to scrutinize the enforcement activities of all collection agencies harsh actions are no longer allowed without the acquiescence or intervention from a judge a judge is defined as holding a lifetime appointment with no diminishment in salary schulz v irs 2nd circuit date f 3d 2d ny a f t r 2d wl petitioner’s rights were violated in the following manner a petitioner was not granted an in-person hearing as he had requested b petitioner did not have the opportunity to raise collec- tion alternatives such as oic payment schedules non- collectible status c petitioner did not have the opportunity to examine the administrative record to verify that all procedural re- quirements had been met by the irs and that all pay- ments had been properly applied d this caused financial hardship for petitioner as well as severe emotional and physical distress issuance of the notice_of_determination was inappropriate it did not balance the need for efficient collection with tax- payer’s concerns that the collection action be no more intru- sive than necessary the notice_of_determination should be overturned and a new proper cdp hearing should be scheduled the settle- ment officer was not a person authorized to hold a cdph petitioner also alleged in the petition that he was seeking judicial review of the irs tax_assessment under the due process clause of the united_states constitu- tion in this connection petitioner alleged in the petition in pertinent part no government agency can take any_action against any citizen absent judicial intervention government agents are not allowed into people’s homes or people’s pocketbooks without review by the independent judiciary petitioner concluded the petition by alleging this petition explains petitioner’s position and petitioner requests that the court remand this case to appeals_office and order the irs to schedule a face-to-face hearing in conclusion petitioner requests independent judicial re- view of irs’s enforcement actions the courts have a long string of cases requiring a judicial intervention under the due process clause before state action against a citizen there- fore this court should schedule a hearing to review or scruti- nize the intended irs police state activities wherefore petitioner requests that the notice_of_determination be overturned and that a new proper cdph be scheduled many of the allegations that petitioner made in the petition are very similar to allegations that we have seen advanced repeatedly by so-called tax protesters on date we issued an order in which we ordered petitioner to file a response to respondent’s motion in that order we also indicated that our review of the record suggested that petitioner might intend to advance in this case frivolous and or groundless statements contentions arguments and or questions we reminded petitioner in the order dated date about sec_6673 and admonished him that if he advanced frivolous and or groundless statements contentions arguments and or questions and or instituted or main- 6all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure tained this proceeding primarily for delay we would impose on him a penalty under sec_6673 in an amount not exceeding dollar_figure on date petitioner filed a response to respondent’s motion petitioner’s response discussion the court may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that he received where as is the case here the validity of the underly- ing tax_liability is not properly placed at issue the court will review the determina- tion of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 it is petitioner’s position that respondent abused respondent’s discretion in issuing the notice_of_determination with respect to his taxable_year in support of that position petitioner relies in petitioner’s response to respondent’s motion on respondent’s refusal to grant him a face-to-face hearing with respect to the proposed collection action relating to that taxable_year in the settlement officer’s date letter to petitioner she stated in pertinent part your attached letter requests a face to face hearing in order to have a face to face you must be in full compliance our records indicate that you are currently missing you sic and tax returns enclosed you will find the 1040’s with the reported income for these years complete and sign these forms and fax them to me at the fax number listed above and also send me the completed form 433a also enclosed by date i will be able to transfer your case at that time for a face to face hearing if i do not receive this information by date you will still be eligible for the telephone conference for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed collection information statement form 433-a for individuals and or form 433-b for businesses 7petitioner relies in the petition on several additional allegations in support of his position that respondent abused respondent’s discretion in issuing the notice_of_determination including certain frivolous and or groundless allegations for example petitioner alleged in the petition that his rights were violated because inter alia he did not have the opportunity to examine the administrative record to verify that all procedural requirements had been met by the irs and that all pay- ments had been properly applied we have rejected that type of allegation on numerous occasions see eg 119_tc_252 signed tax_return s for the following tax periods our records indicate they have not been filed type of tax period or periods and proof of estimated_tax payments for the period s listed below or a corrected w4 other all income and expense substantiation and three months of bank statements form_656 offer_in_compromise please send me the items requested above within days from the date of this letter no later than date i cannot consider collection alternatives at your conference without this information i am enclosing the applicable forms and a return envelope for your convenience if you do not participate in the conference or respond to this letter the determination and or decision letter that we issue will be based on your cdp request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records in response to the settlement officer’s date letter petitioner sent the settlement officer his date letter in that letter petitioner indicated that he would provide the settlement officer with the information and the documents that the settlement officer had requested from him in her date letter only at a face-to-face hearing after having received the date letter from petitioner the settlement officer called him to inform him that a face-to-face hearing could not be held until he provided the settlement officer with the information and the documents that the settlement officer had requested in her date letter petitioner did not respond to that telephone call we conclude that the settlement officer’s refusal to schedule a face-to-face hearing with petitioner unless he provided the information and the documents that the settlement officer had requested in her date letter was not an abuse_of_discretion indeed the settlement officer’s actions were consistent with sec_301_6330-1 q a-d8 proced admin regs on date the date of the scheduled telephonic conference the settlement officer called petitioner but he was not available on the same date after petitioner failed to participate in the scheduled telephonic conference the sec_301_6330-1 q a-d8 proced admin regs provides in pertinent part a face-to-face cdp conference concerning a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances for example because the irs does not consider offers to compromise from taxpayers who have not filed required returns no face-to-face conference will be granted to a taxpayer who wishes to make an offer to compromise but has not fulfilled those obligations settlement officer sent him the date letter in that letter the settlement officer stated in pertinent part i sent you a letter dated date offering you a telephonic collection_due_process conference the conference was scheduled for date pincite 00pm est i tried calling you at the scheduled time but you were not available and you had not called to indicate that this date and or time was not convenient the conference letter also asked that you send me the information i needed to consider the issues you raised in your request for a hearing i never received the information from you please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided if you would like to provide information for our consideration please do so within days from the date on this letter no later than date we will promptly issue you a determination and or decision letter with our findings on date the appeals_office issued to petitioner the notice_of_determination with respect to his taxable_year in that notice that office sustained the proposed collection action with respect to that taxable_year based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable_year we consider sua sponte whether to impose on petitioner a penalty under sec_6673 a provision that we brought to his attention in our order dated date sec_6673 authorizes us to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to us inter alia that the taxpayer instituted or maintained a proceeding before us primarily for delay sec_6673 or that the taxpayer’s position in a proceeding before us is frivolous or groundless sec_6673 we believe that petitioner instituted and maintained this case primarily for delay and that the arguments in support of his position that he was entitled to a face- to-face hearing with the appeals_office are frivolous and or groundless nonetheless we shall not impose a penalty under sec_6673 on petitioner at this time we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding before us primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered any of petitioner’s contentions and arguments that are not discussed herein and that are not frivolous and or groundless and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
